Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 1 of 9   PageID #: 671



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  EVAN AULD-SUSOTT, as Trustee for        CIVIL 20-00270 LEK-RT
  (1) IRREVOCABLE LIEF INSURANCE
  TRUST OF JOHN L. SUSOTT AND
  KATHRYN C. SUSOTT UAD 8/17/1988
  AS RESTATED, EXEMPT TRUST FBO
  DANIEL C. SUSOTT, and
  (2) IRREVOCABLE LIFE INSURANCE
  TRUST OF JOHN L. SUSOTT AND
  KATHRYN C. SUSOTT UAD 8/17/1988
  AS RESTATED, NON-EXEMPT TRUST
  FBO DANIEL C. SUSOTT; and
  JOHN L. SUSOTT,

                   Plaintiffs,

        vs.

  LAURYN GALINDO and DANIEL C.
  SUSOTT,

                   Defendants.


                     ORDER DENYING DEFENDANTS’ MOTION
                    FOR A STAY OF FURTHER PROCEEDINGS

              Before the Court is Defendants Lauryn Galindo

 (“Galindo”) and Daniel C. Susott’s (“D. Susott” and collectively

 “Defendants”) Motion for a Stay of Further Proceedings

 (“Motion”), filed on November 4, 2020.         [Dkt. no. 25.1]

 Plaintiffs Evan Auld-Susott, as Trustee for (1) Irrevocable Life

 Insurance Trust of John L. Susott and Kathryn C. Susott UAD



       1Defendants also filed an errata to the Motion on
 December 3, 2020. [Dkt. no. 33.]
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 2 of 9   PageID #: 672



 8/17/1988 as Restated, Exempt Trust FBO Daniel C. Susott, and

 (2) Irrevocable Life Insurance Trust of John L. Susott and

 Kathryn C. Susott UAD 8/17/1988 as Restated, Non-Exempt Trust

 FBO Daniel C. Susott; and John L. Susott (“Plaintiffs”) filed

 their memorandum in opposition on November 18, 2020, and

 Defendants filed their reply on December 2, 2020.           [Dkt.

 nos. 29, 33.]     The Court finds this matter suitable for

 disposition without a hearing pursuant to Rule LR7.1(c) of the

 Local Rules of Practice for the United States District Court for

 the District of Hawaii (“Local Rules”).         Defendants’ Motion is

 hereby denied for the reasons set forth below.

                                 BACKGROUND

             This case harkens back to a transfer of real estate

 from D. Susott to Galindo in April 2010 (the “April 2010

 Transfer”).    [Complaint, filed 6/12/20 (dkt. no. 1), at ¶¶ 12–

 14; Mem. in Supp. of Motion at 2; Mem. in Opp. at 3.]

 Plaintiffs, in a prior suit, alleged that transaction was

 fraudulent and was engaged in solely to prevent Plaintiffs from

 using the property to satisfy outstanding monetary judgments

 against D. Susott.     [Auld-Susott as Tr., et al. v. Galindo, CV

 16-00450-LEK-WRP (“CV 16-00450”), Complaint, filed 8/10/16 (dkt.

 no. 1).]    On February 28, 2019, this Court concluded that the

 April 2010 Transfer was, in fact, fraudulent.          CV 16-00450,

 Findings of Fact and Conclusions of Law, filed 2/28/19 (dkt.

                                       2
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 3 of 9   PageID #: 673



 no. 167), at 43, available at 2019 WL 993620.          Accordingly, this

 Court voided the transaction, and title to the property reverted

 back to D. Susott.     2019 WL 993620, *17.      The Judgment in a

 Civil Case was entered on March 1, 2019 (“CV 16-00450

 Judgment”).    [CV 16-00450, dkt. no. 168.]       Galindo filed her

 notice of appeal on March 23, 2019.         [Id., dkt. no. 175.]

             According to the Complaint in the instant case, just

 days after this Court entered the CV 16-00450 Judgment,

 D. Susott again — notably, before Plaintiffs could execute on

 the CV 16-00450 Judgment — transferred the same property to

 Galindo (the “March 2019 Transfer”).         [Complaint at ¶¶ 19-20.]

 In the instant case, Plaintiffs ask this Court to find the March

 2019 Transfer fraudulent, void the transaction, and impose a

 constructive trust over the property.         [Id. at pgs. 5–8.]      In

 the Motion, Defendants ask this Court to stay the proceedings in

 the instant case, pending the outcome of Galindo’s appeal in

 CV 16-00450, which Defendants argue “could be dispositive of”

 the instant case.     [Mem. in Supp. of Motion at 7.]

                                  STANDARD

             “[T]he power to stay proceedings is incidental to the

 power inherent in every court to control the disposition of the

 causes on its docket with economy of time and effort for itself,

 for counsel, and for litigants.”          Landis v. N. Am. Co., 299 U.S.

 248, 254 (1936); see also Clinton v. Jones, 520 U.S. 681, 706

                                       3
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 4 of 9   PageID #: 674



 (1997) (“The District Court has broad discretion to stay

 proceedings as an incident to its power to control its own

 docket.” (citation omitted)).

             Where pending proceedings bear on the case at hand, a

 district court may issue a stay if it determines such a stay is

 in the interest of judicial efficiency and fairness to the

 parties.    See Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d

 857, 863 (9th Cir. 1979).       The Ninth Circuit has set out the

 following framework for analyzing motions to stay pending

 resolution of related matters:

             Where it is proposed that a pending proceeding be
             stayed, the competing interests which will be
             affected by the granting or refusal to grant a
             stay must be weighed. Among those competing
             interests are the possible damage which may
             result from the granting of a stay, the hardship
             or inequity which a party may suffer in being
             required to go forward, and the orderly course of
             justice measured in terms of the simplifying or
             complicating of issues, proof, and questions of
             law which could be expected to result from a
             stay.

 Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005)

 (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962));

 see also Dependable Highway Express, Inc. v. Navigators Ins.

 Co., 498 F.3d 1059, 1066–67 (9th Cir. 2007).

             The party seeking to stay the proceedings carries “the

 burden of establishing its need.”         Clinton, 520 U.S. at 708

 (citing Landis, 299 U.S. at 255); see also Fed. Home Loan Mortg.


                                       4
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 5 of 9   PageID #: 675



 Corp. v. Kama, Civil No. 14–00137 ACK–KSC, 2014 WL 4980967, at

 *4 (D. Hawai`i Oct. 3, 2014).       “‘[I]f there is even a fair

 possibility that the stay will work damage to some one else,’

 the stay may be inappropriate absent a showing by the moving

 party of ‘hardship or inequity.’”         Dependable Highway Express,

 498 F.3d at 1066 (ellipse omitted) (quoting Landis, 299 U.S. at

 255, 57 S. Ct. 163).

                                 DISCUSSION

             Ultimately, Defendants are attempting to stay the

 execution of the CV 16-00450 Judgment by doing an end-run around

 the Federal Rules of Procedure.        Such actions will not be

 sanctioned, and the Motion must be denied.

             Defendants argue that, absent a stay, the “hardship”

 they would suffer by “having to expend extensive attorney’s fees

 and costs in defending in this case” is substantial, while any

 delay would only minimally impact Plaintiffs because any delay

 could be compensated in “appropriate prejudgment interest.”

 [Mem. in Supp. of Motion at 6–7.]         While weighing the effect of

 a stay on each party is often quite relevant in determining

 whether to stay proceedings, in this case it misses the point.

 Because the Court agrees with Plaintiffs that the present case

 is “completely of Defendants’ own creation,” see Mem. in Opp. at




                                       5
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 6 of 9   PageID #: 676



 4, any effect that a refusal to stay proceedings may have on

 Defendants is irrelevant.2

             There was no need for D. Susott to re-transfer the

 property to Galindo to maintain the status quo ante during the

 appeal of CV 16-00450.3      As Plaintiffs point out, Defendants

 could have simply sought to stay the CV 16-00450 Judgment

 pending appeal.     See Fed. R. App. P. 8(a).       They had thirty days

 to do so.    See Fed. R. Civ. P. 62(a) (stating the execution of

 most district court judgments are automatically stayed for

 thirty days, unless ordered otherwise).         During those thirty

 days, Defendants managed to execute a re-transfer of the

 property and file an appeal.       See Mem. in Opp., Decl. of Peter

 Knapman, Esq. (“Knapman Decl.”), Exh. 1 (Quitclaim Deed recorded

 3/6/19) & Exh. 2 (Quitclaim Deed recorded 4/26/19); CV 16-00450,

 Defendant Lauryn Galindo’s Notice of Appeal, filed 3/23/19 (dkt.

 no. 175).    Thus, they were acutely aware of the CV 16-00450

 Judgment and their rights, and yet refused to follow the normal


       2Even if the Court considered Defendants’ claimed hardship
 if a stay is not granted, the Ninth Circuit is clear that
 “‘being required to defend a suit . . . does not constitute a
 clear case of hardship or inequity’” counseling in favor of a
 stay. Dependable Highway Express, 498 F.3d at 1066 (some
 internal quotation marks omitted) (quoting Lockyer, 398 F.3d at
 1112).

       3In fact, it is hard to imagine any reason for the March
 2019 Transfer other than a bad faith attempt to undermine the
 CV 16-00450 Judgment, prolong litigation, or extend the time
 that Defendants remain in possession of the property.
                                       6
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 7 of 9   PageID #: 677



 course of procedure to extend the stay of the execution of the

 judgment.

             Instead, D. Susott transferred the same property to

 Galindo for the same consideration.        See Knapman Decl., Exhs. 1

 & 2; Complaint at ¶ 21 (alleging the 3/5/19 conveyance and the

 4/25/19 conveyance were not supported by any consideration).             In

 other words, they executed the same property transfer that had

 just been found invalid by this Court.         A single motion or, if

 denied by this Court, two motions — one to this Court and one to

 the Ninth Circuit - could have resulted in the relief now sought

 by Defendants.     See Fed. R. App. P. 8(a).      That is, what

 Defendants really seek is a stay of the execution of the CV 16-

 00450 Judgment.     This Court will not grant Defendants relief

 from their obligation to litigate this suit when it was their

 own unnecessary actions that precipitated the need to litigate

 the March 2019 Transfer in the first place.4


       4Defendants argue that, because D. Susott was not a party
 to the prior lawsuit, the validity of the April 2010 Transfer
 must be relitigated in this case. [Mem. in Supp. of Motion at
 2–3.] They argue this to make it appear as if the CV 16-00450
 appeal bears directly on an issue in this case, making their
 argument to stay proceedings more compelling. See id. But both
 res judicata and collateral estoppel may be used against a party
 in privity with a party to a prior case. See Tahoe-Sierra Pres.
 Council, Inc. v. Tahoe Reg’l Plan. Agency, 322 F.3d 1064, 1081–
 82 (9th Cir. 2003) (explaining privity with regard to res
 judicata); In re Gottheiner, 703 F.2d 1136, 1139–40 (9th Cir.
 1983) (explaining same with regard to collateral estoppel).
 “Privity exists when there is substantial identity between
                                              (. . . continued)
                                       7
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 8 of 9    PageID #: 678



             Finally, Defendants fail to demonstrate that “the

 orderly course of justice” weigh in favor of a stay.              See

 Lockyer, 398 F.3d at 1110.       If these proceedings are stayed and

 the Ninth Circuit rules against Defendants in the appeal of

 CV 16-00450, there is nothing to suggest that Defendants would

 not engage in the same tactics to further prolong litigation and

 remain in possession of the property.         That is, once the CV 16-

 00450 appeal is decided, this case would resume.           If this Court

 concludes that the March 2019 Transfer was fraudulent, there is

 no reason to believe that D. Susott would not then re-transfer

 the property to Galindo again while a second appeal is pending.

 This Court will not allow Defendants to keep Plaintiffs and this

 Court on this hamster wheel.

                                 CONCLUSION

             If Defendants wanted to save on court costs and

 attorney’s fees, they should have followed the applicable rules

 of procedure and filed a motion to stay the execution of the

 CV 16-00450 Judgment.      Because they failed to do so, equity

 demands that Defendants’ Motion for a Stay of Further

 Proceedings, filed November 4, 2020, be DENIED.



 parties, that is, when there is sufficient commonality of
 interest.” Gottheiner, 703 F.2d at 1140 (citation and internal
 quotation marks omitted); see also Tahoe-Sierra Pres. Council,
 322 F.3d at 1081. D. Susott’s and Galindo’s interests in CV 16-
 00450 were identical; each wanted the transfer of property found
 valid.
                                       8
Case 1:20-cv-00270-LEK-RT Document 44 Filed 01/27/21 Page 9 of 9      PageID #: 679



             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, January 27, 2021.



                                                      / Leslie E. Koba ashi
                                                      Leslie E. Kobayashi
                                                      United States District Judge




 EVAN AULD-SUSOTT, ETC., ET AL. VS. LAURYN GALINDO; CV 20-00270
 LEK-RT; ORDER DENYING DEFENDANTS’ MOTION FOR A STAY OF FURTHER
 PROCEEDINGS



                                       9
